PER CURIAM.
The defendant alleges that the trial court erred by improperly instructing the jury and in failing to orally announce special conditions of probation at sentencing. These arguments are not supported by the record. Accordingly, we affirm the defendant’s judgment and sentence. However, we strike the imposition of the $100 “drug surcharge” and *993the $15 “county assessment” because the statutory authority for imposition of these costs was not set forth on the sentencing form, nor otherwise referenced. See Samuels v. State, 649 So.2d 272, 273 (Fla. 5th DCA 1994), cause dismissed, 657 So.2d 1163 (Fla.1995). See also Fla. R.Crim. P. 3.986(c).
JUDGMENT and SENTENCE AFFIRMED; COSTS STRICKEN.
COBB, SHARP, W., and ANTOON, JJ., concur.